Exhibit 10.28

Current Executive Officer Salary and Bonus Arrangements

Base Salaries

The current base salaries for the executive officers of The Rowe Companies (the
“Company”) are as follows:

 

Name and Title

   Base Salary  

Gerald M. Birnbach

   $ 939,924.00 (1)

Chairman of the Board and President

  

Barry A. Birnbach

   $ 260,000.00  

Vice President - Corporate

  

Development

  

Timothy J. Fortune

   $ 212,500.00  

Senior Vice President - Operations -

  

Rowe Furniture Corporation

  

Garry W. Angle

   $ 160,000.00 (2)

Vice President-Treasurer

  

--------------------------------------------------------------------------------

(1) Pursuant to his employment agreement, Mr. Gerald Birnbach’s base salary is
subject to adjustment annually based on increases in the Consumer Price Index
pursuant to a formula set forth in the agreement.

(2) Mr. Angle became an executive officer upon his promotion to Vice
President-Treasurer effective January 6, 2006.

Description of Bonus Arrangements

Under the terms of his employment agreement, Mr. Gerald Birnbach may receive
cash bonuses for unusual efforts to be awarded in the sole discretion of the
Company’s Board of Directors. The other executive officers may be awarded cash
bonuses based on individual and corporate performance in the sole discretion of
the Compensation Committee of the Company’s Board of Directors.

The arrangements described above are in addition to the various other
compensatory plans, contracts and arrangements in which the executive officers
participate and which were previously filed with the Securities and Exchange
Commission.